


GUARANTY
THIS GUARANTY (this “Guaranty”), dated as of March 23, 2016, is made and entered
into by IMH FINANCIAL CORPORATION, a Delaware corporation (“Guarantor”), to and
for the benefit of SRE MONARCH LENDING, LLC, a Delaware limited liability
company (together with its successors and assigns, the Lender”), with an address
for notice hereunder of c/o Singerman Real Estate, LLC, 980 North Michigan
Avenue, Suite 1660, Chicago, Illinois 60611.
RECITALS
A.    Buena Yuma, LLC, an Arizona limited liability company (“Borrower”), and
Lender have entered into a certain Loan Agreement of even date herewith (as the
same may be amended, modified, supplemented or restated from time to time, the
“Loan Agreement”). All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Loan Agreement.
B.    Guarantor directly or indirectly owns an interest in the Borrower and will
derive material financial benefit from the making of the Loan and the financial
accommodations extended to Borrower pursuant to the Loan Agreement and the other
Transaction Documents.
C    Lender has relied on the statements and agreements contained herein in
agreeing to make the Loan. The execution and delivery of this Guaranty by
Guarantor is a condition precedent to the making of the Loan by Lender.
NOW, THEREFORE, in consideration of the matters described in the Recitals, which
Recitals are incorporated herein and made apart hereof, and for other good and
valuable consideration, the receipt, and sufficiency of which are acknowledged,
Guarantor hereby unconditionally, absolutely and irrevocably guarantee to
Lender, its successors and assigns, the due payment, fulfillment and performance
of the “Guaranteed Obligations” (as hereinafter defined). Guarantor hereby
irrevocably and unconditionally covenants and agrees that it is liable for and
shall pay the Guaranteed Obligations as primary obligor, this Guaranty being
upon the following terms and conditions:
1.    Guaranteed Obligations. As used herein, the term “Guaranteed Obligations”
means the full, complete and punctual observance, performance, payment and
satisfaction of all of the Obligations, including without limitation, the
Additional Interest, plus Enforcement Costs (as defined in Section 20). The
failure by Guarantor to pay or perform any Guaranteed Obligations or any other
covenant, agreement or obligation of Guarantor under this Guaranty or the
inaccuracy when made, or deemed made, of any representations, certifications and
warranties of Guarantor in this Guaranty or in any certificate, agreement or
document provided by, or on behalf of Guarantor, pursuant to this Guaranty or
any of the other Transaction Documents shall constitute an “Event of Default”
for purposes of this Guaranty.
2.    Continuing Guaranty. This is an irrevocable, absolute, continuing guaranty
of payment and performance and not of collection. This Guaranty may not be
revoked by Guarantor and shall continue to be effective with respect to the
Guaranteed Obligations arising or created after

Guaranty

--------------------------------------------------------------------------------




any attempted revocation by Guarantor and after Guarantor’s dissolution (in
which event this Guaranty shall be binding upon Guarantor’s successors and
assigns). It is the intent of Guarantor that the obligations and liabilities of
Guarantor hereunder are absolute and unconditional under any and all
circumstances and that until the Guaranteed Obligations are fully, finally and
indefeasibly satisfied, such obligations and liabilities shall not be discharged
or released in whole or in part, by any act or occurrence which might, but for
the provisions of this Guaranty, be deemed a legal or equitable discharge or
release of Guarantor. Each and every default in payment of any amounts due or
performance of any obligation required under this Guaranty shall give rise to a
separate cause of action hereunder, and separate suits may be brought hereunder
as each cause of action arises, or, in the discretion of Lender, may be brought
as a consolidated suit or suits. This is a guaranty of payment and performance
and not of collection.
3.    Waivers.
(a)    Guarantor hereby assents to all terms and agreements heretofore or
hereafter made by Borrower with Lender, and, except as such waiver may be
expressly prohibited by law, waives notice of:
(i)    Any loans or advances made by Lender to Borrower under the Transaction
Documents;
(ii)    The present existence or future incurring of any of the Indebtedness
pursuant to the Note or any future modifications thereof or any terms or amounts
thereof or any Guaranteed Obligations or any terms or amounts thereof;
(iii)    The obtaining or release of any guaranty or surety agreement (in
addition to this Guaranty), pledge, assignment, or other security for any of the
Indebtedness evidenced by the Note, or any Guaranteed Obligations; and
(iv)    Notice of protest, default, notice of intent to accelerate and notice of
acceleration in relation to any instrument relating to the Indebtedness
evidenced by the Note or any Guaranteed Obligations.
(b)    Guarantor hereby waives any rights and defenses that any Guarantor might
have as a result of any representation, warranty or statement made by Lender or
its agents to Guarantor in order to induce Guarantor to execute this Guaranty
and further waives any other circumstance that might otherwise constitute a
legal or equitable discharge or defense of the Guarantor.
(c)    Upon a default by Borrower, Lender in its sole discretion, without prior
notice to or consent of Guarantor, may elect to: (i) foreclose either judicially
or nonjudicially against any real or personal property security it may hold for
the Loan, (ii) accept a transfer of any such security in lieu of foreclosure,
(iii) compromise or adjust the Loan or any part of it or make any other
accommodation with Borrower or Guarantor, or (iv) exercise any other remedy
against Borrower or any security. No such action by Lender shall release or
limit the liability of Guarantor, which shall remain liable under this Guaranty
after the action, even if the effect of the action is to deprive Guarantor of
any subrogation rights, rights of indemnity, or other rights to collect
reimbursement from Borrower for any sums paid to Lender, whether contractual or
arising by operation of law or

-2-



--------------------------------------------------------------------------------




otherwise. Guarantor expressly agrees that under no circumstances shall it be
deemed to have any right, title, interest or claim in or to any real or personal
property held by Lender or any third party after any foreclosure or transfer in
lieu of foreclosure of any security for the Loan.
(d)    Regardless of whether Guarantor may have made any payments to Lender,
until the Loan is indefeasibly paid in full and except as set forth in Section
10 hereof, Guarantor hereby waives: (i) all rights of subrogation,
indemnification, contribution and any other rights to collect reimbursement from
Borrower or any other party for any sums paid to Lender, whether contractual or
arising by operation of law (including the United States Bankruptcy Code or any
successor or similar statute) or otherwise, (ii) all rights to enforce any
remedy that Lender may have against Borrower, and (iii) all rights to
participate in any security now or later to be held by Lender for the Loan.
(e)    Guarantor further waives any defense to the recovery by Lender against
Guarantor of any deficiency or otherwise to the enforcement of this Guaranty or
any security for this Guaranty based upon Lender’s election of any remedy
against Guarantor or Borrower, including the defense to enforcement of this
Guaranty by virtue of any “anti-deficiency” statutes and their application
following a non-judicial foreclosure sale.
(f)    Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a Guaranteed Obligation may adversely
affect Guarantor’s right of subrogation and reimbursement against Borrower.
4.    Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following, and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights and defenses (excluding the rights to notice, if any, as
herein provided or as required by law) which Guarantor might have otherwise as a
result of or in connection with any of the following:
(a)    any and all extensions, modifications, adjustments, indulgences,
forbearances or compromises that might be granted or given by Lender to
Borrower, including, without limitation, any and all amendments, modifications,
supplements, extensions or restatements of any of the Transaction Documents;
(b)    the insolvency, bankruptcy, rearrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of Borrower or any other
party at any time liable for the payment of all or part of the Indebtedness
evidenced by the Note or any Obligations; or any dissolution, consolidation or
merger of Borrower or Guarantor, or any sale, lease or transfer of any or all of
the assets of Borrower or Guarantor, or any changes in the ownership, partners
or members of Borrower or Guarantor;
(c)    the invalidity, illegality or unenforceability of all or any part of the
Indebtedness evidenced by the Note or any Guaranteed Obligations, or any
document or agreement executed in connection with the Indebtedness evidenced by
the Note or any Guaranteed Obligations, for any reason whatsoever, including,
without limitation, the fact that the Indebtedness evidenced by the Note, or any
part thereof exceeds the amount permitted by law, the act of creating the

-3-



--------------------------------------------------------------------------------




Indebtedness evidenced by the Note or any Guaranteed Obligations or any part
thereof is ultra vires, the representatives executing the Note or the other
Transaction Documents or otherwise creating the Indebtedness evidenced by the
Note or any Guaranteed Obligations acted in excess of their authority, the
Indebtedness evidenced by the Note violates applicable usury laws, Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
that render the Indebtedness evidenced by the Note or any Guaranteed Obligations
wholly or partially uncollectible from Borrower, the creation, performance or
repayment of the Indebtedness evidenced by the Note or any Guaranteed
Obligations is illegal, uncollectible, legally impossible or unenforceable, or
any of the other Transaction Documents pertaining to the Indebtedness evidenced
by the Note or any Guaranteed Obligations are irregular or not genuine or
authentic;
(d)    the taking or accepting of any other security, collateral or guaranty, or
other assurance of the payment, for all or any of the Indebtedness evidenced by
the Note or any Guaranteed Obligations;
(e)    any release, surrender or exchange of any Collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the indebtedness evidenced by the Note or the
Guaranteed Obligations;
(f)    the failure of Lender or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such Collateral, property or
security;
(g)    the fact that any Collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Indebtedness evidenced by the Note or Guaranteed Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the Collateral for the
Indebtedness evidenced by the Note or the Guaranteed Obligations;
(h)    any payment by Borrower to Lender is held to constitute a preference
under the Bankruptcy Code, or for any reason Lender is required to refund such
payment or pay such amounts to Borrower or any other Person; or
(i)    any other action taken or omitted to be taken with respect to the Deed of
Trust, the Transaction Documents, the Indebtedness evidenced by the Note or the
Guaranteed Obligations, the security and Collateral therefor, whether or not
such action or omission prejudices Guarantor or increases the likelihood that
Guarantor will be required to pay the Guaranteed Obligations.
It is the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay and perform the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of all Guaranteed Obligations.

-4-



--------------------------------------------------------------------------------




5.    Payment by Guarantor. If the Guaranteed Obligations, or any part thereof,
are not punctually paid or performed, as the case may be, Guarantor shall,
immediately on demand and without protest or notice of protest, pay the amount
due thereon to Lender, at its address set forth above or as otherwise designated
by Lender. Such demand(s) may be made at any time coincident with or after the
time for payment or performance of all or part of the Guaranteed Obligations.
Such demand shall be deemed made if given in accordance with Section 17 hereof.
It shall not be necessary for Lender, in order to enforce such payment or
performance by Guarantor, first to institute suit or exhaust its remedies
against Borrower, or others liable to pay or perform such Guaranteed
Obligations, or to enforce its rights against any security or Collateral that
shall ever have been given to secure the Guaranteed Obligations. Lender shall
not be required to mitigate damages or take any other action to reduce, collect
or enforce the indebtedness evidenced by the Note or Guaranteed Obligations. No
set-off, counterclaim, reduction, or diminution of any Obligations, or any
defense of any kind or nature that Guarantor has or may hereafter have against
Borrower or Lender shall be available hereunder to Guarantor.
6.    Indebtedness or Other Obligations of Guarantor. If Guarantor is or becomes
liable for any indebtedness owed by Borrower to Lender by endorsement or
otherwise than under this Guaranty, such liability shall not be in any manner
impaired or affected by this Guaranty, and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any other instrument or remedy at law or in equity and
shall not preclude the concurrent or subsequent exercise of any other right or
remedy. Further, without in any way diminishing or limiting the generality of
the foregoing, it is specifically understood and agreed that this Guaranty is
given by Guarantor as an additional guaranty to any and all guaranties hereafter
executed and delivered to Lender by Guarantor in favor of Lender relating to the
Obligations of Borrower to Lender, and nothing herein shall ever be deemed to
replace or be in lieu of any other of such previous or subsequent guaranties.
7.    Application of Payments. If, at any time, there is any Indebtedness or
Obligations (or any portion thereof) of Borrower to Lender that is not
guaranteed by Guarantor, Lender, without in any manner impairing its rights
hereunder, may, at its option, apply all amounts realized by Lender from
Collateral or security held by Lender first to the payment of such unguaranteed
Indebtedness or Obligations, with the remaining amounts, if any, to then be
applied to the payment of the Indebtedness or Obligations guaranteed by
Guarantor.
8.    Suits, Releases of Settlements with Others. Guarantor agrees that Lender,
in its sole discretion, may bring suit against any other Guarantor without
impairing the rights of Lender or its successors and assigns against Guarantor
or any other Guarantor of the Guaranteed Obligations; and Lender may settle or
compromise with such other Guarantor for such sum or sums as Lender may see fit
and release such other Guarantor from all further liability to Lender, all
without impairing its rights against Guarantor.
9.    Warranties and Representations, Covenants and Agreements.
(a)    Guarantor warrants, represents, and agrees as follows:

-5-



--------------------------------------------------------------------------------




(i)    Guarantor has received, or will receive, direct or indirect benefit from
the making of this Guaranty, the making of the Loan and the entering into and
execution of the Loan Agreement and the Transaction Documents in connection
therewith;
(ii)    Guarantor is familiar with, and has independently reviewed the financial
condition of the Borrower and is familiar with the value of any and all
Collateral intended to be created as security for the payment and performance of
the Indebtedness evidenced by the Note and the Guaranteed Obligations, Guarantor
assumes full responsibility for keeping fully informed as to such matters in the
future, and Guarantor is not relying on such financial condition or the
Collateral as an inducement to enter into this Guaranty;
(iii)    All financial statements concerning Guarantor that have been or will
hereafter be furnished by Guarantor or Borrower to Lender pursuant to the
Transaction Documents, have been or will be prepared in accordance with GAAP
consistently applied (except as disclosed therein, to the extent Lender approves
such disclosure) and, in all material respects, present fairly the financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended;
(iv)    Guarantor is not an “employee benefit plan” (within the meaning of
section 3(3) of ERISA) to which ERISA applies and Guarantor’s assets do not
constitute plan assets. No actions, suits or claims under any laws and
regulations promulgated pursuant to ERISA are pending or, to Guarantor’s
knowledge, threatened against Guarantor. Guarantor has no knowledge of any
material liability incurred by Guarantor that remains unsatisfied for any taxes
or penalties with respect to any employee benefit plan or any Multiemployer
Plan, or of any lien that has been imposed on Guarantor’s assets pursuant to
section 412 of the Code or sections 302 or 4068 of ERISA. The Loan, the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated by this Guaranty are not a non-exempt prohibited
transaction under ERISA;
(v)    As of the date hereof, and after giving effect to this Guaranty and the
contingent obligations evidenced hereby, Guarantor is and expects to be solvent
at all times, and has and expects to have assets at all times that, fairly
valued, exceed his or its obligations, liabilities and debts, and has and
expects to have property and assets at all times sufficient to satisfy and repay
his or its obligations and liabilities;
10.    Subordination. If, for any reason Borrower is now or hereafter becomes
indebted to Guarantor (such indebtedness and all interest thereon being referred
to as the “Affiliated Debt”), such Affiliated Debt shall, at all times, be
subordinate in all respects to the full payment and performance of the
Indebtedness and Obligations evidenced by the Note, and Guarantor shall not be
entitled to enforce or receive payment thereof until all of the Indebtedness and
Obligations evidenced by the Note have been fully paid. Guarantor agrees that
any liens, mortgages, deeds of trust, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Affiliated Debt shall be and remain subordinate and inferior to any liens,
security interests, judgment liens, charge or other encumbrances upon Borrower’s
assets securing the payment of the Indebtedness and Obligations evidenced by the
Note and Guaranteed Obligations, and without the prior written consent of
Lender, Guarantor shall not exercise or enforce any creditor’s rights of any
nature against Borrower to collect the Affiliated Debt (other than demand
payment

-6-



--------------------------------------------------------------------------------




therefor). In the event of the receivership, bankruptcy, reorganization,
arrangement, debtor’s relief or other insolvency proceedings involving Borrower
as a debtor, Lender shall have the right and authority, either in its own name
or as attorney-in-fact for Guarantor, to file such proof of debt claim, petition
or other documents and to take such other steps as are necessary to prove its
rights hereunder.
11.    Waiver of Subrogation. Notwithstanding any other provision of this
Guaranty to the contrary, until the Loan is indefeasibly paid in full, Guarantor
hereby waives any claim or other rights that Guarantor may now have or hereafter
acquire against Borrower or any other guarantor of all or any of the obligations
that arise from the existence or performance of Guarantor’s obligations under
this Guaranty (all such claims and rights are referred to as “Guarantor’s
Conditional Rights”), including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any security or
Collateral that Lender now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity or under contract, statute (including the
Bankruptcy Code or any successor or similar statute) or common law, by any
payment made hereunder or otherwise, including without limitation, the right to
take or receive from Borrower, directly or indirectly, in cash or other property
or by setoff or in any other manner, payment or security on account of such
claim or other rights. If, notwithstanding the foregoing provisions, any amount
shall be paid to Guarantor on account of Guarantor’s Conditional Rights and
either (i) such amount is paid to Guarantor at any time when the Guaranteed
Obligations shall not have been paid or performed in full, or (ii) regardless of
when such amount is paid to Guarantor, any payment made by Borrower to Lender is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid by Lender or paid over to a trustee, receiver or any
other entity, whether under any bankruptcy act or otherwise, then such amount
paid to Guarantor shall be held in trust for the benefit of Lender and shall
forthwith be paid to Lender to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in such order as Lender, in its sole
and absolute discretion, shall determine. The foregoing waivers shall be
effective until the Guaranteed Obligations have been indefeasibly paid and
performed in full.
12.    Impairment of Subrogation Rights; Waivers of Rights Under the
Anti-Deficiency Rules.
(a)    Guarantor agrees that upon an Event of Default under the Transaction
Documents, Lender may elect to foreclose either nonjudicially or judicially
against any real or personal property Collateral or security (including, without
limitation, the Mortgaged Property) it holds for the Indebtedness and
Obligations evidenced by the Note or any Guaranteed Obligations, or any part
thereof, or accept an assignment of any such Collateral or security in lieu of
foreclosure, or compromise or adjust any part of such Obligations, or make any
other accommodation with Borrower or Guarantor, or exercise any other remedy
against Borrower or any Collateral or security. No such action by Lender will
release or limit the liability of Guarantor to Lender, and Guarantor shall
remain liable under this Guaranty after the action, even if the effect of that
action is to deprive Guarantor of the right to collect reimbursement from
Borrower or any other person for any sums paid to Lender or Guarantor’s rights
of subrogation, contribution, or indemnity against Borrower or any other person.
Without limiting the foregoing, it is understood and agreed that on any
foreclosure or assignment in lieu of foreclosure of any Collateral or security
held by Lender, such Collateral or security will no longer exist and that any
right that Guarantor might otherwise have, on full payment of the Guaranteed
Obligations by Guarantor to Lender, to participate in any such

-7-



--------------------------------------------------------------------------------




Collateral or security or to be subrogated to any rights of Lender with respect
to any such Collateral or security will be nonexistent; nor shall Guarantor be
deemed to have any right, title, interest or claim under any circumstances in or
to any real or personal property held by Lender or any third party following any
foreclosure or assignment in lieu of foreclosure of any such Collateral or
security.
(b)    Guarantor understands and acknowledges that if Lender forecloses
judicially or nonjudicially against any real property Collateral or security for
Borrower’s Indebtedness or Obligations, such foreclosure could impair or destroy
any right or ability that Guarantor may have to seek reimbursement,
contribution, or indemnification for any amounts paid by Guarantor under this
Guaranty.
(c)    Without limiting the foregoing, Guarantor waives all rights and defenses
arising out of an election of remedies by Lender, even though that election of
remedies, such as nonjudicial foreclosure with respect to security for a
Guaranteed Obligation, has destroyed Guarantor’s rights of subrogation and
reimbursement.
(d)    Guarantor intentionally, freely, irrevocably and unconditionally waives
and relinquishes all rights that may be available to it under any provision of
applicable law to limit the amount of any deficiency judgment or other judgment
that may be obtained against Guarantor under this Guaranty to not more than the
amount by which the unpaid Guaranteed Obligations plus all other Indebtedness
due from Borrower under the Transaction Documents exceeds the fair market value
or fair value of any real or personal property securing said obligations and any
other Indebtedness due from Borrower under the Transaction Documents, including,
without limitation, all rights to an appraisement of, judicial or other hearing
on, or other determination of the value of said property. Guarantor acknowledges
and agrees that, as a result of the foregoing waiver, Lender may be entitled to
recover from Guarantor an amount that, when combined with the value of any real
or personal property foreclosed upon by Lender (or the proceeds of the sale of
which have been received by Lender) and any sums collected by Lender from
Borrower or other Persons, might exceed the amount of the Guaranteed Obligations
plus all other Indebtedness due from Borrower under the Transaction Documents.
(e)    Guarantor understands and agrees that Lender may have the ability to
pursue Guarantor for a judgment on the Guaranteed Obligations without having
first foreclosed on the real property Collateral or security for such Guaranteed
Obligations, that Lender may have the ability to sue Guarantor for a deficiency
judgment on the Guaranteed Obligations after a non-judicial foreclosure sale or,
regardless of any election of remedies by Lender, if the Guaranteed Obligations
or any of the other Indebtedness of Borrower to Lender under the Transaction
Documents is considered to have been provided by a vendor to a buyer and to
evidence part of the purchase price for the real property Collateral or
security, and that Lender may be able to recover from Borrower an amount that,
when combined with the fair market value of the property acquired by Lender in a
foreclosure sale or the proceeds of the foreclosure sale received by Lender,
might exceed the amount of the Guaranteed Obligations due and owing by Guarantor
and the amounts payable under the Transaction Documents.
(f)    Without limiting any of the other waivers and provisions set forth in
this Guaranty: Guarantor waives all rights and defenses that Guarantor may have
because Borrower’s Obligations are secured by real property; this means, among
other things: (a) Lender may collect

-8-



--------------------------------------------------------------------------------




from Guarantor without first foreclosing on any real or personal property
Collateral pledged by Borrower; (b) the amount of the Guaranteed Obligations may
be reduced only by the price for which that Collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; (c)
Lender may collect from Guarantor even if Lender, by foreclosing on the real
property Collateral, has destroyed any right Guarantor may have to collect from
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because the Indebtedness evidenced by the Note is
secured by real property. Guarantor waives all rights and defenses arising out
of an election of remedies by Lender, even though that election of remedies by
Lender, such as a nonjudicial foreclosure with respect to security for the
Guaranteed Obligation, has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal.
Notwithstanding the foregoing or any provisions of Section 3(c) hereof, nothing
contained in this Guaranty shall in any way be deemed to imply that any other
state’s law other than the law of the State of Illinois shall govern this
Guaranty or any of the Transaction Documents in any respect, except as expressly
set forth therein, including with respect to the exercise of Lender’s remedies
under the Transaction Documents.
Notwithstanding any other provision herein to the contrary, upon the
indefeasible payment in full of the Note, Guarantor shall have all rights of
subrogation available at law or in equity.
13.    Successors and Assigns. This Guaranty is for the benefit of Lender, its
successors and assigns, and in the event of an assignment by Lender, its
successors and assigns, of the obligations evidenced by the Note, or any part or
parts thereof, the rights and benefits hereunder, to the extent applicable to
the obligations so assigned, may be transferred with such obligations. This
Guaranty is binding upon the Guarantor and its successors and assigns.
14.    No Release if Preference, Refund, Etc. In the event any payment by
Borrower to Lender is determined to be a preferential payment under any
applicable bankruptcy or insolvency laws, or if for any reason Lender is
required to refund part or all of any payment or pay the amount thereof to any
other party, such repayment by Lender to Borrower shall not constitute a release
of Guarantor from any liability hereunder, and Guarantor agrees to pay such
amount to Lender upon demand to the extent such amount constitutes a Guaranteed
Obligation.
15.    Right of Set-Off. In addition to any other rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon Guarantor’s failure to pay the Guaranteed Obligations, after demand by
Lender, Lender is hereby authorized at any time and from time to time, without
notice to Guarantor or to any other person, to set off and to appropriate and to
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by Lender to or for the credit or the account of
Guarantor against or on account of the obligations evidenced by the Note.
16.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
17.    Notices. Unless otherwise specifically provided herein, any notice or
other communication required or permitted to be given shall be in writing
addressed to the respective

-9-



--------------------------------------------------------------------------------




party as set forth below and may be personally served, telecopied (with request
for confirmation) or sent by overnight courier service or United States
registered mail return receipt requested, postage prepaid. Any notice so given
shall be deemed effective upon delivery or on refusal or failure of delivery
during normal business hours. Notices shall be addressed to the parties at the
following addresses or to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 17.
If to Guarantor:
IMH Financial Corporation

7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attention: Lawrence D. Bain, CEO
E-Mail: ldb@imhfc.com


With a copy to:
IMH Financial Corporation

7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attention: Legal Department
E-Mail: legal@imhfc.com


If to Lender:
SRE Monarch Lending, LLC

c/o Singerman Real Estate, LLC
980 North Michigan Avenue, Suite 1660
Chicago, Illinois 60611
Attention: Charlie Kellogg
E-Mail: ckellogg@singerman.com
Fax: (312) 475-9304
With a copy to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
Attn: Kenneth M. Jacobson

Email: kenneth.jacobson@kattenlaw.com
Telephone: 312-902-5445
Facsimile: 312-902-1061


18.    CONSENT OF JURISDICTION/SERVICE OF PROCESS. GUARANTOR HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY
SHALL BE LITIGATED IN SUCH COURTS. GUARANTOR ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS GUARANTY, THE NOTE, SUCH OTHER TRANSACTION DOCUMENTS OR
SUCH OBLIGATION. GUARANTOR ACKNOWLEDGES AND AGREES THAT SERVICE OF PROCESS IN
ANY SUCH ACTION,

-10-



--------------------------------------------------------------------------------




SUIT OR PROCEEDING WILL BE DEEMED EFFECTIVE. SERVICE OF PROCESS ON GUARANTOR IF
PERSONALLY SERVED OR SERVED IN ACCORDANCE WITH SECTION 17 ABOVE OR AT SUCH OTHER
ADDRESS AS SUCH GUARANTOR MAY HAVE FURNISHED AS TO ITSELF TO THE SERVING PARTY
BY LIKE NOTICE, OR TO THE LAST KNOWN ADDRESS OF SUCH GUARANTOR PROVIDED
THEREUNDER WILL BE DEEMED EFFECTIVE.
19.    WAIVER OF JURY TRIAL. GUARANTOR AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY, ANY OF THE TRANSACTION DOCUMENTS, OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE RELATIONSHIP THAT IS
BEING ESTABLISHED. GUARANTOR AND LENDER ALSO WAIVE ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF
GUARANTOR OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. GUARANTOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. GUARANTOR AND LENDER
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS GUARANTY, THE TRANSACTION DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOAN. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
20.    Expenses. Guarantor agrees to fully and punctually pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees, court costs
and costs of appeal, which Lender may incur in enforcing and collecting the
Guaranteed Obligations (collectively, “Enforcement Costs”).
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]

-11-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the day and
year first above written.


GUARANTOR:
IMH FINANCIAL CORPORATION,
a Delaware corporation




By: ____________________________
Name:     Lawrence D. Bain
Its:     Chairman and CEO
 

-12-

